360 U.S. 712 (1959)
ILLINOIS
v.
MICHIGAN ET AL.
No. 15, Original.
Supreme Court of United States.
Argued May 21-22, 1959.
Decided June 29, 1959.
ON MOTION FOR LEAVE TO FILE COMPLAINT.[*]William C. Wines, Assistant Attorney General, and Charles A. Bane argued the cause for the State of Illinois, complainant in No. 15, Original. With them on the brief were Latham Castle, Attorney General, George E. Billett and Calvin D. Trowbridge, Special Assistant Attorneys General.
For the defendants in No. 15, Original, the cause was argued by Paul L. Adams, Attorney General, for the State of Michigan; John W. Reynolds, Attorney General, for the State of Wisconsin; Richard H. Shepp, Assistant Attorney General, for the State of New York and Lois G. Forer, Deputy Attorney General, for the Commonwealth of Pennsylvania. On the briefs for defendants were Paul L. Adams, Attorney General, Samuel J. Torina, Solicitor General, and Nicholas V. Olds, Assistant Attorney General, for the State of Michigan; Mark McElroy, Attorney General, and J. Harold Read, Assistant Attorney General, for the State of Ohio; Anne X. Alpern, Attorney General, and Lois G. Forer, Deputy Attorney General, for the Commonwealth of Pennsylvania; Miles Lord, Attorney General, and Raymond G. Haik, Special Assistant Attorney General, for the State *713 of Minnesota; Louis J. Lefkowitz, Attorney General, Paxton Blair, Solicitor General, and Richard H. Shepp, Assistant Attorney General, for the State of New York; John W. Reynolds, Attorney General, and Roy G. Tulane, Assistant Attorney General, for the State of Wisconsin; and Herbert H. Naujoks, Special Assistant to the Attorneys General.
Solicitor General Rankin argued the cause and filed a brief for the United States, as amicus curiae in No. 15, Original, by invitation of the Court (359 U.S. 963). With him on the brief were Oscar H. Davis, John F. Davis and George S. Swarth.
Stewart G. Honeck and John Reynolds, Attorneys General, and Roy G. Tulane, Assistant Attorney General, for the State of Wisconsin; Miles Lord, Attorney General, Melvin J. Peterson, Deputy Attorney General, and Raymond A. Haik, Special Assistant Attorney General, for the State of Minnesota; William Saxbe and Mark McElroy, Attorneys General, Robert E. Boyd and J. Harold Read, Assistant Attorneys General, for the State of Ohio; and Thomas D. McBride and Anne X. Alpern, Attorneys General, and Lois G. Forer, Deputy Attorney General, for the State of Pennsylvania, complainants in No. 2, Original. Herbert H. Naujoks, Special Assistant to the Attorneys General, was also on the brief.
Paul L. Adams, Attorney General, Samuel J. Torina, Solicitor General, and Nicholas V. Olds, Assistant Attorney General, for the State of Michigan, complainant in No. 3, Original.
Louis J. Lefkowitz, Attorney General, Richard H. Shepp and Dunton F. Tynan, Assistant Attorneys General, for the State of New York, complainant in No. 4, Original. John R. Davison, for the Power Authority of New York, was also on the brief.
*714 Latham Castle, Attorney General of Illinois, William C. Wines, Assistant Attorney General, George A. Lane, Lawrence J. Fenlon, Joseph B. Fleming, Joseph H. Pleck and Thomas M. Thomas for defendants.
Solicitor General Rankin, John F. Davis and George S. Swarth for the United States, as amicus curiae in Nos. 2, 3 and 4, Original.
Sydney G. Craig and David M. Gooder for the Chicago Association of Commerce and Industry, as amicus curiae in Nos. 2, 3 and 4, Original.
PER CURIAM.
The motion of Chicago Association of Commerce and Industry for leave to file brief in Nos. 2, Original, 3, Original and 4, Original, as amicus curiae, is granted. The amended application of complainants for a reopening of the decree of April 21, 1930, in Nos. 2, Original, 3, Original, and 4, Original [281 U.S. 696], is granted.
The motion for leave to file a bill of complaint in No. 15, Original, is granted.
IT IS ORDERED that Honorable Albert B. Maris, United States Senior Circuit Judge, be, and he is hereby, appointed special master in each of these causes, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to hold hearings with all convenient speed, and to submit such reports as he may deem necessary.
The master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic and clerical assistants, the cost of printing his report, and all other proper expenses, shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct.
NOTES
[*]  Together with No. 2, Original, Wisconsin et al. v. Illinois et al.; No. 3, Original, Michigan v. Illinois et al.; and No. 4, Original, New York v. Illinois et al., on application for reopening of the decree of April 21, 1930not argued.